Citation Nr: 1451892	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  94-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis with obstructive pulmonary disease (COPD), to include on the basis of exposure to radiation or to herbicides.

2.  Entitlement to service connection for polycythemia vera, to include on the basis of exposure to radiation or to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The appellant, the Veteran, and the Veteran's sister


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.  He died in December 2011.  The appellant is his surviving spouse.  She has been substituted as the claimant for purposes of processing the Veteran's claims to completion, pursuant to the provisions of 38 U.S.C.A. § 5121A.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 1992 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By a decision entered in July 1996, the Board, in pertinent part, denied service connection for rheumatic fever, chronic bronchitis, COPD, and polycythemia vera.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court).  By a memorandum decision entered in May 1998, the Court affirmed the Board's denial of service connection for rheumatic fever and emphysema.  The Board's decision with respect to service connection for chronic bronchitis with COPD, and for polycythemia, was vacated and remanded for further development and readjudication.  Subsequently, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) on four occasions; in September 1998, April 2004, July 2009, and April 2011.

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the appellant's claims.  The electronic files contain additional evidence, including a July 2014 brief from the appellant's representative, and additional medical evidence, which the Board has reviewed.

For the reasons set forth below, this appeal must again be remanded to the AOJ.  VA will notify the appellant if further action is required on her part.

As a final preliminary matter, the Board notes that the Veteran, in April 2003, submitted a notice of disagreement with regard to an April 2003 rating decision that denied his claim for compensation under 38 U.S.C.A. § 1151 for residuals of fracture of the left hip.  The matter of whether that claim remained pending at the time of the Veteran's death and, if so, whether the appellant may properly be substituted as the claimant in that matter, is referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The expanded record reflects that the Veteran received relevant treatment at the VA Medical Centers (VAMCs) in Augusta, Georgia, and Gainesville, Florida, in the mid- to late 1980's.  See clinical records from Dr. W. C. Nijem, dated in August 1989 (referring to recent evaluations at those facilities).  Inasmuch as records of that treatment could bear on the outcome of the appellant's appeal, efforts must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

In July 2012, the appellant submitted a release for relevant records of treatment from South Georgia Medical Center, for the period from 1971 to 2000.  Notwithstanding the AOJ's conclusions to the contrary, it is not apparent that all of the potentially relevant records from that facility have been procured.  Accordingly, and because the evidence reflects that the AOJ has thus far made only one request for records for the period 1971 to 2000, further development is required.  See 38 C.F.R. § 3.159(c)(1) (2014) (indicating that VA's reasonable efforts to obtain relevant evidence not in the custody of a Federal department or agency will generally consist of an initial request and, if the evidence is not received, at least one follow-up request).

When this case was remanded for additional development in July 2009, the Board requested, among other things, that the AOJ ask the service department to review records of Homestead Air Force Base (AFB), Florida, such as base log books or special records, to determine whether there was an accident involving the release of nuclear materials or ionizing radiation at that facility in 1967, as described by the Veteran.  See, e.g., Veteran's statement dated September 2005.  In June 2010, the AOJ received a letter from the Army Dosimetry Center to the effect that it was unable to locate any records of exposure to ionizing radiation for the Veteran.  However, neither that letter, nor any of the other evidence of record, addresses whether information is otherwise available to corroborate the occurrence of the accident the Veteran described.  This needs to be investigated.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)

During his lifetime, the Veteran alleged that he was exposed to ionizing radiation, and to herbicides, while on temporary duty in White Sands, New Mexico (in the fall of 1967) and Vietnam (in 1968), respectively.  Thus far, efforts to obtain evidence to corroborate his allegations, to include a search by the National Personnel Records Center for any evidence of orders showing that the Veteran was on temporary duty in White Sands, have not been productive.  However, it does not appear that any effort has thus far been made to obtain a review of his unit records for these purposes.  To the extent feasible, this should be accomplished.

The record contains medical evidence indicating that the Veteran's COPD was attributable to cigarette smoking.  Inasmuch as the record also contains evidence indicating that the Veteran smoked cigarettes during service, and the current restriction on awards of compensation based on in-service use of tobacco did not become effective until June 9, 1998 (after the Veteran filed his claim for compensation; see Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 865, § 8202 (1998) (now codified at 38 U.S.C.A. § 1103 (West 2014)), the requirements for a medical opinion as to the relationship between the Veteran's COPD and his in-service use of tobacco have been satisfied.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As no such opinion has thus far been obtained, additional development is required.

The Board also finds that it would be useful to obtain updated medical opinions with respect to the likely etiology of the Veteran's disabilities, on a direct basis, inasmuch as the AOJ last obtained such opinions in June 2002, and a good deal of additional evidence has since been procured.

In this regard, the Board notes that the record contains a favorable nexus opinion from a Dr. Barbara Civiello (formerly Shay).  Unfortunately, the opinion is inadequate to support an award of service connection because, at bottom, it is unsupported by a reasoned medical explanation for the conclusions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the case is on remand, the appellant is free to obtain and submit additional information from Dr. Civiello as to the detailed reasons for her conclusions, if she wishes to do so.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the appellant to provide a new release for relevant records of treatment from South Georgia Medical Center for the period from 1971 to 2000 (inasmuch as the prior release has since expired), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Inform the appellant that she has the right to obtain and submit additional information from Dr. Civiello as to the detailed reasons for her favorable conclusions with respect the nexus, or relationship, between the claimed disabilities and service, if she wishes to do so.

3.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMCs in Augusta, Georgia and Gainesville, Florida are associated with the claims file (to particularly any relevant records of treatment dated in the mid- to late 1980's), including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

4.  Ask the service department to review records of Homestead AFB, Florida, such as base log books or special records, which would disclose whether there was an accident involving the release of nuclear materials or ionizing radiation at that facility around July 1967 involving a radiation leak from a nuclear warhead at Battery "C."  If the service department has no records which would disclose whether such an accident occurred, the service department should be requested to advise the AOJ as to which other agency might possess such records, if any.  The response(s) received should be associated with the claims file.

5.  Request the U.S. Army and Joint Services Records Research Center (or other appropriate source) to search the Veteran's unit records (Battery D, 2d Bn, (HERC), 52d Arty, So Dade County, Florida) to determine whether the Veteran or other members of his unit were sent on temporary duty to White Sands, New Mexico (in the fall of 1967; for purposes of participating in missile and above-ground atomic tests), and/or Vietnam (in 1968; for purposes of assessing whether it would be feasible to set up a "fixed stationery" Ajax or Nike missile site for long-range use).  The response(s) received should be associated with the claims file.

6.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran's claim file forwarded to a physician with experience in lung disorders.

After reviewing the claims file, the physician should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) (a) that the Veteran developed a nicotine dependence during service, (b) that use of tobacco products during service otherwise caused his later diagnosed chronic bronchitis and/or COPD, or (c) that chronic bronchitis and/or COPD had their onset in service or was/were otherwise attributable thereto.

In so doing, the physician should comment on the medical significance, if any, of the evidence of record which indicates that the Veteran began to smoke cigarettes at age 18 (which would have been prior to service); that he smoked one to two packs per day from ages 18 to 51; that he cut back to one-half pack per day around 1989; and that he quit smoking in May 1999.  The physician should also comment on the opinion offered by a VA examiner in November 1999, to the effect that the Veteran did not have a "severe" smoking history which in all likelihood would cause his current situation; and should discuss the medical significance, if any, of the fact that the Veteran was treated for bronchitis during service in October 1965, with chest X-rays at that time being interpreted to reveal an early left lower lobe pneumonia.

A complete rationale for all opinions expressed must be provided.

7.  Also arrange to have the Veteran's claim file forwarded to a physician with relevant experience with polycythemia.

After reviewing the claims file, the physician should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable)  that polycythemia had its onset in service or was otherwise attributable thereto.

In so doing, the physician should comment on the medical significance, if any, of the evidence of record which reflects that the Veteran had rheumatic fever prior to service; that he was treated for fever, bronchitis, and bilateral knee pain during service; and that his hematocrit at the time of his discharge from service was found to be 47%.

A complete rationale for all opinions expressed must be provided.

8.  If, after the foregoing development has been completed, evidence is of record that triggers the need for development under 38 C.F.R. § 3.311, such development should be completed.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If either of the claims remains denied, the appellant and her representative should be issued a supplemental statement of the case.

After the appellant and her representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

